 



Exhibit 10.7
FIXED RATE NOTE

$12,588,000.00   September 12, 2005


     FOR VALUE RECEIVED, 260 SPRINGSIDE DRIVE, AKRON OH LLC, a Delaware limited
liability company (“Borrower”), promises to pay to the order of JPMORGAN CHASE
BANK, N.A., a banking association chartered under the laws of the United States
of America, its successors and assigns (hereinafter referred to as “Lender”), at
the office of Lender or its agent, designee, or assignee at 270 Park Avenue, New
York, New York 10017, Attention: Loan Servicing, or at such place as Lender or
its agent, designee, or assignee may from time to time designate in writing, the
principal sum of TWELVE MILLION FIVE HUNDRED EIGHTY-EIGHT THOUSAND AND 00/100
DOLLARS ($12,588,000.00), in lawful money of the United States of America, with
interest thereon to be computed on the unpaid principal balance from time to
time outstanding at the Applicable Interest Rate (hereinafter defined) at all
times prior to the occurrence of an Event of Default (as defined in the Security
Instrument [hereinafter defined]), and to be paid in installments as set forth
below. Unless otherwise herein defined, all initially capitalized terms shall
have the meanings given such terms in the Security Instrument.
1. PAYMENT TERMS
     Principal and interest due under this Note shall be paid as follows:
     (a) A payment of interest only on the date hereof for the period from the
date hereof through September 30, 2005; and
     (b) A payment of
               x) interest only on the first day of November, 2005 and on the
first day of each calendar month thereafter up to and including the first day of
October, 2008; and
               y) a constant payment of $69,199.86, on the first day of
November, 2008 and on the first day of each calendar month thereafter up to and
including the first day of September, 2015;
with payments under this Note to be applied as follows:
               (i) First, to the payment of interest and other costs and charges
due in connection with this Note or the Debt, as Lender may determine in its
sole discretion; and
               (ii) The balance shall be applied toward the reduction of the
principal sum;

 



--------------------------------------------------------------------------------



 



and the balance of said principal sum, together with accrued and unpaid interest
and any other amounts due under this Note shall be due and payable on the first
day of October, 2015 or upon earlier maturity hereof whether by acceleration or
otherwise (the “Maturity Date”). Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year and
paid for the actual number of days elapsed. All amounts due under this Note
shall be payable without setoff, counterclaim or any other deduction whatsoever.
2. INTEREST
     The term “Applicable Interest Rate” means from the date of this Note
through and including the Maturity Date, a rate of five and 21/100 percent
(5.21% ) per annum.
3. SECURITY
     This Note is secured by, and Lender is entitled to the benefits of, the
Security Instrument, the Assignment, the Environmental Agreement, and the other
Loan Documents (hereinafter defined). The term “Security Instrument” means the
Mortgage and Security Agreement dated the date hereof given by Borrower for the
use and benefit of Lender covering the estate of Borrower in certain premises as
more particularly described therein (which premises, together with all
properties, rights, titles, estates and interests now or hereafter securing the
Debt and/or other obligations of Borrower under the Loan Documents, are
collectively referred to herein as the “Property”). The term “Assignment” means
the Assignment of Leases and Rents of even date herewith executed by Borrower in
favor of Lender. The term “Environmental Agreement” means the Environmental
Indemnity Agreement of even date herewith executed by Borrower in favor of
Lender. The term “Loan Documents” refers collectively to this Note, the Security
Instrument, the Assignment, the Environmental Agreement, and any and all other
documents executed in connection with this Note or now or hereafter executed by
Borrower and/or others and by or in favor of Lender, which wholly or partially
secure or guarantee payment of this Note or pertain to indebtedness evidenced by
this Note.
4. LATE FEE
     If any installment payable under this Note (including the final installment
due on the Maturity Date) is not received by Lender prior to the seventh (7th)
calendar day after the same is due (without regard to any applicable cure and/or
notice period), Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum or (b) the maximum amount
permitted by applicable law to defray the expenses incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment, and such amount shall be secured by
the Loan Documents.
5. DEFAULT AND ACCELERATION
     So long as an Event of Default exists, Lender may, at its option, without
notice or demand to Borrower, declare the Debt immediately due and payable. All
remedies hereunder, under the other Loan Documents and at law or in equity shall
be cumulative. In the event that it should become necessary to employ counsel to
collect the Debt or to protect or foreclose the security for the Debt or to
defend against any claims asserted by Borrower arising from or related

2



--------------------------------------------------------------------------------



 



to the Loan Documents, Borrower also agrees to pay to Lender on demand all third
party costs of collection or defense actually incurred by Lender, including
reasonable attorneys’ fees for the services of counsel whether or not suit be
brought.
6. DEFAULT INTEREST
     Upon the occurrence of an Event of Default Borrower shall pay interest on
the entire unpaid principal sum and any other amounts due under the Loan
Documents at the rate equal to the lesser of (a) the maximum rate permitted by
applicable law, or (b) the greater of (i) five percent (5%) above the Applicable
Interest Rate or (ii) five percent (5%) above the Prime Rate (hereinafter
defined), in effect at the time of the occurrence of the Event of Default (the
“Default Rate”). The term “Prime Rate” means the prime rate reported in the
Money Rates section of The Wall Street Journal. In the event that The Wall
Street Journal should cease or temporarily interrupt publication, the term
“Prime Rate” shall mean the daily average prime rate published in another
business newspaper, or business section of a newspaper, of national standing and
general circulation chosen by Lender. In the event that a prime rate is no
longer generally published or is limited, regulated or administered by a
governmental or quasi-governmental body, then Lender shall select a comparable
interest rate index which is readily available and verifiable to Borrower but is
beyond Lender’s control. The Default Rate shall be computed from the occurrence
of the Event of Default until the actual receipt and collection of a sum of
money determined by Lender to be sufficient to cure the Event of Default.
Amounts of interest accrued at the Default Rate shall constitute a portion of
the Debt, and shall be deemed secured by the Loan Documents. This clause,
however, shall not be construed as an agreement or privilege to extend the date
of the payment of the Debt, nor as a waiver of any other right or remedy
accruing to Lender by reason of the occurrence of any Event of Default.
7. PREPAYMENT
          (a) The principal balance of this Note may not be prepaid in whole or
in part (except with respect to the application of casualty or condemnation
proceeds) prior to the Maturity Date. If following the occurrence of any Event
of Default, Borrower shall tender payment to Lender or Lender shall receive
proceeds (whether through foreclosure or the exercise of the other remedies
available to Lender under the Security Instrument or the other Loan Documents),
Borrower shall pay in addition to interest accrued and unpaid on the principal
balance of this Note and all other sums then due under this Note and the other
Loan Documents a prepayment consideration in an amount equal to the greater of
(A) one percent (1%) of the outstanding principal balance of this Note at the
time such payment or proceeds are received, or (B) (x) the present value as of
the date such payment or proceeds are received of the remaining scheduled
payments of principal and interest from the date such payment or proceeds are
received through the Maturity Date (including any balloon payment) determined by
discounting such payments at the Discount Rate (as hereinafter defined), less
(y) the amount of the payment or proceeds received. The term “Discount Rate”
means the rate which, when compounded monthly, is equivalent to the Treasury
Rate (as hereinafter defined), when compounded semi-annually. The term “Treasury
Rate” means the yield calculated by the linear interpolation of the yields, as
reported in Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading “U.S. Government Securities/Treasury

3



--------------------------------------------------------------------------------



 



Constant Maturities” for the week ending prior to the date the payment of such
proceeds are received, of U.S. Treasury constant maturities with maturity dates
(one longer and one shorter) most nearly approximating the Maturity Date. (In
the event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Treasury Rate.) Lender shall notify Borrower of the
amount and the basis of determination of the required prepayment consideration,
which shall be conclusive except in the case of manifest error. Notwithstanding
the foregoing, Borrower shall have the additional privilege to prepay the entire
principal balance of this Note (together with any other sums constituting the
Debt) on any scheduled payment date occurring on or after that date which is
three (3) months preceding the Maturity Date without any fee or consideration
for such privilege.
          (b) If the prepayment results from the application to the Debt of the
casualty or condemnation proceeds from the Property, no prepayment consideration
will be imposed. Partial prepayments of principal resulting from the application
of casualty or condemnation proceeds to the Debt (other than such application
which results from an Event of Default) shall change the amounts of subsequent
monthly installments as hereinafter provided, but shall not change the dates on
which such installments are due, unless Lender shall otherwise agree in writing.
As of the date such proceeds are applied by Lender to reduce the outstanding
principal balance of this Note, the monthly installment of interest and
principal set forth in Section 1(b) of this Note shall be recomputed at the
Applicable Interest Rate and the outstanding principal balance of this Note
remaining following such application, based upon an amortization schedule of
thirty (30) years less the period from the first day of the calendar month
following the date of the advance hereunder to the date of the application of
such proceeds. Lender’s determination of such recalculated payment shall be
binding and conclusive on Borrower.
     (c)      (i) Notwithstanding any provision of this Section 7 to the
contrary, at any time after the earlier of (1) the date which is two (2) years
after the “startup day,” within the meaning of Section 860G(a)(9) of the
Internal Revenue Code of 1986, as amended from time to time or any successor
statute (the “Code”), of a “real estate mortgage investment conduit,” within the
meaning of Section 860D of the Code, that holds this Note, and (2) a regularly
scheduled payment date on or after that date which is three (3) years after the
date of the first monthly payment due under Section 1(b), and provided no Event
of Default (or any event which with the passage of time or the giving of notice,
or both, could become an Event of Default) has occurred under the Security
Instrument or under any of the Loan Documents, Borrower may cause the release of
all of the Property (in whole but not in part) from the lien of the Security
Instrument and the other Loan Documents (a “Total Defeasance”) upon the
satisfaction of the following conditions precedent:
               (A) not less than thirty (30) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Total Defeasance Release
Date”) on which the Total Defeasance Deposit (hereinafter defined) is to be
made;

4



--------------------------------------------------------------------------------



 



               (B) the payment to Lender of interest accrued and unpaid on the
principal balance of this Note to and including the Total Defeasance Release
Date;
               (C) the payment to Lender of all other sums, not including
scheduled interest or principal payments, due under this Note, the Security
Instrument and the other Loan Documents;
               (D) the payment to Lender of the Total Defeasance Deposit; and
               (E) the delivery to Lender of:

  (1)   a security agreement, in form and substance satisfactory to Lender,
creating a first priority lien on the Total Defeasance Deposit and the direct
non-callable obligations of the United States of America (the “U.S.
Obligations”) purchased on behalf of Borrower with the Total Defeasance Deposit
in accordance with this subparagraph (the “Total Defeasance Security
Agreement”);     (2)   a release of the entire Property from the lien of the
Security Instrument (for execution by Lender) in a form appropriate for the
jurisdiction in which the Property is located;     (3)   an officer’s
certificate of Borrower certifying that the requirements set forth in this
subparagraph (i) have been satisfied;     (4)   an opinion of counsel for
Borrower in form satisfactory to Lender stating, among other things, that
defeasance of this Note will not cause any adverse consequences to any REMIC
holding the Loan or the holders of any securities issued by the REMIC or result
in a taxation of the income from the Loan to such REMIC or cause a loss of REMIC
status, and that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations purchased by Lender on behalf of
Borrower;     (5)   an opinion of a certified public accountant acceptable to
Lender to the effect that the Total Defeasance Deposit is adequate to provide
payment on or prior to, but as close as possible to, all successive scheduled
payment dates after the Total Defeasance Release Date upon which interest and
principal payments are required under this Note (including the amounts due on
the Maturity Date) and in amounts equal to the scheduled payments due on such
dates under this Note;

5



--------------------------------------------------------------------------------



 



  (6)   evidence in writing from the applicable Rating Agencies to the effect
that such release will not result in a re-qualification, reduction or withdrawal
of any rating in effect immediately prior to such defeasance for any Securities;
    (7)   payment of all of Lender’s third party expenses incurred in connection
with the defeasance including, without limitation, reasonable attorneys fees;
and     (8)   such other certificates, documents or instruments as Lender may
reasonably request.

          In connection with the conditions set forth in subsection (c)(i)(E)
above, Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Total Defeasance Deposit to purchase U.S. Obligations on
Borrower’s behalf which provide payment on or prior to, but as close as possible
to, all successive scheduled payment dates after the Total Defeasance Release
Date upon which interest and principal payments are required under this Note
(including the amounts due on the Maturity Date) and in amounts equal to the
scheduled payments due on such dates under this Note (the “Scheduled Total
Defeasance Payments”). Borrower, pursuant to the Total Defeasance Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the U.S. Obligations may be made directly to Lender and
applied to satisfy the obligations of the Borrower under this Note.
          (ii) Upon compliance with the requirements of this subsection (c), the
Property shall be released from the lien of the Security Instrument and the
pledged U.S. Obligations shall be the sole source of collateral securing this
Note. Any portion of the Total Defeasance Deposit in excess of the amount
necessary to purchase the U.S. Obligations required by subparagraph (c)(i) above
and satisfy the Borrower’s obligations under this subsection (c) shall be
remitted to the Borrower with the release of the Property from the lien of the
Security Instrument.
          (iii) For purposes of this subsection (c), the following terms shall
have the following meanings:
               (A) The term “Total Defeasance Deposit” shall mean an amount
equal to 100% of the remaining principal amount of this Note, the Total
Defeasance Yield Maintenance Premium, any costs and expenses incurred or to be
incurred in the purchase of the U.S. Obligations necessary to meet the Scheduled
Total Defeasance Payments and any revenue, documentary stamp or intangible taxes
or any other tax or charge due in connection with the transfer of this Note or
otherwise required to accomplish the agreements of this subsection; and
               (B) The term “Total Defeasance Yield Maintenance Premium” shall
mean the amount (if any) which, when added to the remaining principal amount

6



--------------------------------------------------------------------------------



 



of this Note, will be sufficient to purchase U.S. Obligations providing the
required Scheduled Total Defeasance Payments.
          (iv) Upon the release of all of the Property in accordance with this
subsection (c), Borrower shall, at Lender’s request, assign all its obligations
and rights under this Note, together with the pledged Total Defeasance Deposit,
to a successor special purpose entity designated by Borrower and approved by
Lender in its sole discretion. Such successor entity shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion
pursuant to which it shall assume Borrower’s obligations under this Note and the
Total Defeasance Security Agreement. In connection with such assignment and
assumption, Borrower shall (x) deliver to Lender an opinion of counsel in form
and substance and delivered by counsel satisfactory to Lender in its reasonable
discretion stating, among other things, that such assumption agreement is
enforceable against Borrower and such successor entity in accordance with its
terms and that this Note and the other Loan Documents, as so assumed, are
enforceable against such successor entity in accordance with their respective
terms, and (y) pay all costs and expenses incurred by Lender or its agents in
connection with such assignment and assumption (including, without limitation,
the review of the proposed transferee and the preparation of the assumption
agreement and related documentation). In connection with such assignment and
assumption, Borrower and any Guarantor shall be released of personal liability
under the Note and the other Loan Documents, but only as to acts or events
occurring after the closing of such assignment and assumption.
          (v) Upon the release of all of the Property in accordance with this
subsection (c), Borrower shall have no further right to prepay this Note
pursuant to the other provisions of this Section 7 or otherwise.
          (d)      (i) Notwithstanding any provision of this Section 7 to the
contrary, at any time after the earlier date of (a) two years after the “startup
day,” within the meaning of Section 860G(a)(9) of the Code, of a “real estate
mortgage investment conduit,” within the meaning of Section 860D of the Code,
that holds this Note or (b) three (3) years after the first payment date as
provided in Section 1(b) and provided no Event of Default (or any event which
with the passage of time or the giving of notice, or both, could become an Event
of Default) has occurred under the Security Instrument or under any of the Other
Loan Documents, Borrower may cause the release of one or more of the Release
Parcels (as such term is defined in the Security Instrument) (a “Partial
Defeasance”) from the lien of the Security Instrument and the other Loan
Documents upon the satisfaction of the following conditions precedent:
               (A) not less than thirty (30) days prior written notice to Lender
specifying a regularly scheduled payment date (the “Partial Defeasance Release
Date”) on which the Partial Defeasance Deposit (hereinafter defined) is to be
made;
               (B) the payment to Lender of interest accrued and unpaid on the
principal balance of this Note to and including the Partial Defeasance Release
Date;

7



--------------------------------------------------------------------------------



 



               (C) the payment to Lender of all other sums, not including
scheduled interest or principal payments, due under this Note, the Security
Instrument and the other Loan Documents;
               (D) the payment to Lender of the Partial Defeasance Deposit;
               (E) after giving effect to the release and Partial Defeasance,
the remainder of the Property must have a Debt Coverage Ratio (as hereinafter
defined) of not less than 1.3 to 1.0 for the twelve (12) month period ending on
the Partial Defeasance Release Date and a projected Debt Coverage Ratio of not
less than 1.3 to 1.0 for the twelve (12) months commencing on the Partial
Defeasance Release Date;
               (F) after giving effect to the release, the loan to value ratio
(inclusive of the Loan and any other notes or preferred equity secured by the
Property or by direct or indirect pledges of equity in the Borrower), as
established by a current MAI appraisal prepared by an appraiser approved by
Lender (the “LTV”), shall not exceed eighty percent (80%);
               (G) the delivery to Lender of:

  (1)   a release of the related Release Parcel from the lien of the Security
Instrument and other Loan Documents (for execution by Lender) in a form
appropriate for the jurisdiction in which the Property is located;     (2)   an
endorsement to Lender’s policy of title insurance then insuring the lien created
by the Security Instrument (x) extending the effective date of the policy to the
effective date of the release and (y) confirming no change in the priority of
the Security Instrument on the remainder of the Property;     (3)   evidence
that fee simple title to the related Release Parcel shall be conveyed to a
person or entity other than Borrower simultaneously with the release;     (4)  
a security agreement, in form and substance satisfactory to Lender, creating a
first priority lien on the Partial Defeasance Deposit (hereinafter defined) and
the U.S. Obligations purchased on behalf of Borrower with the Partial Defeasance
Deposit in accordance with this subparagraph (the “Partial Defeasance Security
Agreement”);     (5)   an officer’s certificate of Borrower certifying that the
requirements set forth in this subparagraph (i) have been satisfied;

8



--------------------------------------------------------------------------------



 



  (6)   an opinion of counsel for Borrower in form satisfactory to Lender
stating, among other things, that partial defeasance of this Note and the
release of the related Release Parcel will not cause any adverse consequences to
any REMIC holding the Loan or the holders of any securities issued by the REMIC
or result in a taxation of the income from the Loan to such REMIC or cause a
loss of REMIC status, and that Lender has a perfected first priority security
interest in the Partial Defeasance Deposit and the U.S. Obligations purchased by
Lender on behalf of Borrower;     (7)   an opinion of a certified public
accountant acceptable to Lender to the effect that the Partial Defeasance
Deposit is adequate to provide payment on or prior to, but as close as possible
to, all successive scheduled payment dates after the Partial Defeasance Release
Date upon which interest and principal payments are required under the Defeased
Note (including the amounts due on the Maturity Date) and in amounts equal to
the scheduled payments due on such dates under the Defeased Note;     (8)  
evidence in writing from the applicable Rating Agencies to the effect that such
release will not result in a re-qualification, reduction or withdrawal of any
rating in effect immediately prior to such defeasance for any Securities;    
(9)   payment of all of Lender’s expenses incurred in connection with the
defeasance including, without limitation, reasonable attorneys fees;     (10)  
such other certificates, documents or instruments as Lender may reasonably
request; and     (11)   all necessary documents to amend and restate this Note
and issue two substitute notes, one note having a principal balance equal to
115% of the Partial Release Amount (as defined in the Security Instrument) for
the related Release Parcel (the “Defeased Note”), and the other note having a
principal balance equal to the excess of (A) the original principal amount of
the Loan, over (B) the amount of the Defeased Note (the “Undefeased Note”). The
Defeased Note and the Undefeased Note shall have identical terms as this Note
except for the principal balance. A Defeased Note may not be the subject of any
further defeasance.

9



--------------------------------------------------------------------------------



 



          In connection with the conditions set forth in subsection (d)(i)(G)
above, Borrower hereby appoints Lender as its agent and attorney-in-fact for the
purpose of using the Partial Defeasance Deposit to purchase U.S. Obligations on
Borrower’s behalf which provide payment on or prior to, but as close as possible
to, all successive scheduled payment dates after the Partial Defeasance Release
Date upon which interest and principal payments are required under the Defeased
Note (including the amounts due on the Maturity Date) and in amounts equal to
the scheduled due on such dates under the Defeased Note (the “Scheduled Partial
Defeasance Payments”). Borrower, pursuant to the Partial Defeasance Security
Agreement or other appropriate document, shall authorize and direct that the
payments received from the U.S. Obligations may be made directly to Lender and
applied to satisfy the obligations of the Borrower under the Defeased Note.
          (ii) Upon compliance with the requirements of this subsection (d), the
related Release Parcel shall be released from the lien of the Security
Instrument and other Loan Documents, and the pledged U.S. Obligations shall be
the sole source of collateral securing the Defeased Note. Any portion of the
Partial Defeasance Deposit in excess of the amount necessary to purchase the
U.S. Obligations required by subparagraph (d)(i) above and satisfy the
Borrower’s obligations under this subsection (d) shall be remitted to the
Borrower with the release of the related Release Parcel from the lien of the
Security Instrument and other Loan Documents.
          (iii) For purposes of this subsection (d), the following terms shall
have the following meanings:
               (A) The term “Cash Available for Debt Service” shall mean:
                    (1) all gross receipts received or (with respect to a
projected Debt Coverage Ratio) anticipated from the Property, including, without
limitation, from tenants in the Property and paying rent under leases in effect
during the applicable twelve-month period, calculated on a cash basis which
reflects only the income actually received during the previous twelve-month
period as of the date of such calculation, and for a projected Debt Coverage
Ratio any income anticipated to be received during the following twelve-month
period based on leases in effect as of the date of calculation, for such time as
those leases are contracted to remain in effect without expiration by their
terms or optional termination by the tenant (unless the tenant has waived its
termination rights in writing or the term of the lease has been extended in
writing), including without limitation all amounts to be received from tenants
as payment of operating expenses but not including refundable deposits, late
fees or charges, interest income or other non-operating income, lease
termination payments, excess tenant improvement and leasing commission payments
included as additional rent, principal or interest payments received by Borrower
on loans to tenants and fees and reimbursements for work performed for tenants
by Borrower, less:
                    (2) all expenses actually incurred by Borrower (without

10



--------------------------------------------------------------------------------



 



duplication), for the operation or maintenance of the Property for the
applicable twelve-month period, including ground rents, the cost of property
management (which shall be the greater of the actual management fee payable
under a management contract in effect for the applicable twelve (12) month
period, market or the minimum fee applied by the Rating Agencies), marketing,
maintenance, cleaning, security, legal, administrative, landscaping, parking
maintenance, utilities, real estate taxes and assessments and other taxes
related to the operation of the Property, insurance premiums, necessary repairs
and future replacements of equipment and other capital expenditures, tenant
improvements, leasing commissions and other costs and expenses incurred by
Borrower during the applicable period, and for a projected Debt Coverage Ratio,
amounts reasonably estimated by Lender for each of the foregoing items. Payments
under this Note and non-cash deductions for income tax purposes shall not be
deducted in determining Cash Available for Debt Service;
               (B) The term “Debt Coverage Ratio” shall mean the ratio of Cash
Available for Debt Service (as defined below) to annual debt service (i.e.,
principal (if any) and interest payments) due under this Note (utilizing solely
for purposes of calculating the Debt Coverage Ratio an assumed interest rate
equal to the Interest Rate in effect on the date of determination of the Debt
Coverage Ratio) and any other notes secured by the Property or by direct or
indirect pledges of equity in the Borrower. Cash Available for Debt Service,
which is generally defined below, shall be determined by Lender in a manner
substantially the same as that utilized by Lender in underwriting loans secured
by similar property types at the time of determination of the Debt Coverage
Ratio. In addition, Cash Available for Debt Service shall be adjusted by
applying (i) vacancy and/or credit loss rates to gross income at the higher of
actual, market or the rate applied by the Rating Agencies, (ii) rental at the
lower of actual, market or the rate applied by the Rating Agencies, (iii)
deductions for operating expenses based on the higher of actual historical
levels, market or as otherwise applied by the Rating Agencies and (iv) deducting
expenses for capital replacements and repairs, tenant improvements and leasing
commissions, calculated at the greater of actual or minimum amounts per square
foot of the Property required by Lender and/or the Rating Agencies for
properties of similar types, location and condition; and
               (C) The term “Partial Defeasance Deposit” shall mean an amount
equal to the principal amount of the Defeased Note, the Partial Defeasance Yield
Maintenance Premium, any costs and expenses incurred or to be incurred in the
purchase of the U.S. Obligations necessary to meet the Scheduled Partial
Defeasance Payments and any revenue, documentary stamp or intangible taxes or
any other tax or charge due in connection with the transfer of the Defeased Note
or otherwise required to accomplish the agreements of this subsection;
               (D) The term “Partial Defeasance Yield Maintenance Premium” shall
mean the amount (if any) which, when added to the remaining principal

11



--------------------------------------------------------------------------------



 



amount of the Defeased Note, will be sufficient to purchase U.S. Obligations
providing the required Scheduled Partial Defeasance Payments;
          (iv) Upon the release of the Release Parcel in accordance with this
subsection (d), Borrower shall, at Lender’s request, assign all its obligations
and rights under the Defeased Note, together with the pledged Partial Defeasance
Deposit, to a successor special purpose entity designated by Borrower and
approved by Lender in its sole discretion. Such successor entity shall execute
an assumption agreement in form and substance satisfactory to Lender in its sole
discretion pursuant to which it shall assume Borrower’s obligations under the
Defeased Note and the Partial Defeasance Security Agreement. In connection with
such assignment and assumption, Borrower shall (x) deliver to Lender an opinion
of counsel in form and substance and delivered by counsel satisfactory to Lender
in its sole discretion stating, among other things, that such assumption
agreement is enforceable against Borrower and such successor entity in
accordance with its terms and that the Defeased Note and the other Loan
Documents, as so assumed, are enforceable against such successor entity in
accordance with their respective terms, and (y) pay all costs and expenses
incurred by Lender or its agents in connection with such assignment and
assumption (including, without limitation, the review of the proposed transferee
and the preparation of the assumption agreement and related documentation). In
connection with such assignment and assumption, Borrower and any Guarantor may
be released of personal liability under the Note and the other Loan Documents,
but only as to acts or events occurring after the closing of such assignment and
assumption.
8. SAVINGS CLAUSE
     This Note is subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the principal balance due
hereunder at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the maximum interest rate which
Borrower is permitted by applicable law to contract or agree to pay. If by the
terms of this Note, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of such
maximum rate, the Applicable Interest Rate or the Default Rate, as the case may
be, shall be deemed to be immediately reduced to such maximum rate and all
previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the Debt, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of this Note until payment in full so that the rate or amount
of interest on account of the Debt does not exceed the maximum lawful rate of
interest from time to time in effect and applicable to the Debt for so long as
the Debt is outstanding. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration.

12



--------------------------------------------------------------------------------



 



9. WAIVERS
          (a) Except as specifically provided in the Loan Documents, Borrower
and any endorsers, sureties or guarantors hereof jointly and severally waive
presentment and demand for payment, notice of intent to accelerate maturity,
notice of acceleration of maturity, protest and notice of protest and
non-payment, all applicable exemption rights, valuation and appraisement, notice
of demand, and all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Note and the bringing
of suit and diligence in taking any action to collect any sums owing hereunder
or in proceeding against any of the rights and collateral securing payment
hereof. Borrower and any surety, endorser or guarantor hereof agree (i) that the
time for any payments hereunder may be extended from time to time without notice
and consent, (ii) to the acceptance by Lender of further collateral, (iii) the
release by Lender of any existing collateral for the payment of this Note,
(iv) to any and all renewals, waivers or modifications that may be granted by
Lender with respect to the payment or other provisions of this Note, and/or (v)
that additional Borrowers, endorsers, guarantors or sureties may become parties
hereto all without notice to them and without in any manner affecting their
liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though the
Borrower or such endorser or guarantor is not a party to such agreement.
          (b) Failure of Lender to exercise any of the options granted herein to
Lender upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Lender of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Lender at that time or at any subsequent time or nullify any prior exercise
of any such option without the express written acknowledgment of the Lender.
10. EXCULPATION
          (a) Notwithstanding anything in the Loan Documents to the contrary,
but subject to the qualifications below, Lender and Borrower agree that:
               (i) Borrower shall be liable upon the Debt and for the other
obligations arising under the Loan Documents to the full extent (but only to the
extent) of the security therefor; provided, however, that in the event (A) of
fraud, willful misconduct or material misrepresentation by Borrower, its general
partners, if any, its members, if any, its principals, its affiliates, its
agents or its employees or by any Guarantor in connection with the loan
evidenced by this Note, (B) of a breach or default under Sections 4.3 or 8.2 of
the Security Instrument, (C) the Property or any part thereof becomes an asset
in a voluntary bankruptcy or insolvency proceeding, or (D) Borrower shall fail
to deliver to Lender the Environmental Remediation Funds in accordance with
Subsection 2.3(c) of the Escrow Agreement, the limitation on recourse set forth
in this

13



--------------------------------------------------------------------------------



 



Subsection 10(a) will be null and void and completely inapplicable, and this
Note shall be with full recourse to Borrower.
               (ii) If a default occurs in the timely and proper payment of all
or any part of the Debt, Lender shall not enforce the liability and obligation
of Borrower to perform and observe the obligations contained in this Note or the
Security Instrument by any action or proceeding wherein a money judgment shall
be sought against Borrower, except that Lender may bring a foreclosure action,
action for specific performance or other appropriate action or proceeding to
enable Lender to enforce and realize upon the Security Instrument, the Other
Loan Documents and the interest in the Property, the Rents and any other
collateral given to Lender created by the Security Instrument and the Other Loan
Documents; provided, however, that any judgment in any action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Property, in the Rents and in any other collateral given to Lender.
Lender, by accepting this Note and the Security Instrument, agrees that it shall
not, except as otherwise herein provided, sue for, seek or demand any deficiency
judgment against Borrower in any action or proceeding, under or by reason of or
under or in connection with this Note, the Other Loan Documents or the Security
Instrument.
               (iii) The provisions of this Subsection 10(a) shall not
(A) constitute a waiver, release or impairment of any obligation evidenced or
secured by this Note, the Other Loan Documents or the Security Instrument;
(B) impair the right of Lender to name Borrower as a party defendant in any
action or suit for judicial foreclosure and sale under the Security Instrument;
(C) affect the validity or enforceability of any indemnity, guaranty, master
lease or similar instrument made in connection with this Note, the Security
Instrument, or the Other Loan Documents; (D) impair the right of Lender to
obtain the appointment of a receiver; (E) impair the enforcement of the
Assignment executed in connection herewith; (F) impair the right of Lender to
enforce the provisions of Article 11 of the Security Instrument; or (G) impair
the right of Lender to obtain a deficiency judgment or judgment on this Note
against Borrower if necessary to obtain any insurance proceeds or condemnation
awards to which Lender would otherwise be entitled under the Security
Instrument; provided, however, Lender shall only enforce such judgment against
the insurance proceeds and/or condemnation awards.
               (iv) Notwithstanding the provisions of this Article to the
contrary, Borrower shall be personally liable to Lender for the Losses it incurs
due to: (A) the misapplication or misappropriation of Rents; (B) the
misapplication or misappropriation of insurance proceeds or condemnation awards;
(C) Borrower’s failure to return or to reimburse Lender for all Personal
Property taken from the Property by or on behalf of Borrower and not replaced
with Personal Property of the same utility and of the same or greater value;
(D) any act of actual waste or arson by Borrower, any principal, affiliate,
general partner or member thereof or by any Guarantor; (E) any fees or
commissions paid by Borrower to any principal, affiliate, general partner or
member of Borrower, or any Guarantor in violation of

14



--------------------------------------------------------------------------------



 



the terms of this Note, the Security Instrument or the Other Loan Documents;
(F) Borrower’s failure to comply with the provisions of Section 11 of the
Security Instrument; or (G) any breach of the Environmental Indemnity.
          (b) Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Sections 506(a), 506(b), 1111(b) or any other provisions
of the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt, owing to
Lender in accordance with this Note, the Security Instrument and the Other Loan
Documents.
11. AUTHORITY
     Borrower (and the undersigned representative of Borrower, if any)
represents that Borrower has full power, authority and legal right to execute,
deliver and perform its obligations pursuant to this Note and the other Loan
Documents and that this Note and the other Loan Documents constitute legal,
valid and binding obligations of Borrower. Borrower further represents that the
loan evidenced by the Loan Documents was made for business or commercial
purposes and not for personal, family or household use.
12. NOTICES
     All notices or other communications required or permitted to be given
pursuant hereto shall be given in the manner and be effective as specified in
the Security Instrument, directed to the parties at their respective addresses
as provided therein.
13. TRANSFER
     Lender shall have the unrestricted right at any time or from time to time
to sell this Note and the loan evidenced by this Note and the Loan Documents or
participation interests therein. Borrower shall execute, acknowledge and deliver
any and all instruments reasonably requested by Lender to satisfy such
purchasers or participants that the unpaid indebtedness evidenced by this Note
is outstanding upon the terms and provisions set out in this Note and the other
Loan Documents. To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.
14. WAIVER OF TRIAL BY JURY
     BORROWER AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS NOTE
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH INCLUDING, BUT NOT LIMITED TO, THOSE RELATING TO (A)
ALLEGATIONS THAT A PARTNERSHIP EXISTS BETWEEN LENDER AND BORROWER; (B) USURY OR
PENALTIES OR DAMAGES THEREFOR; (C) ALLEGATIONS OF UNCONSCIONABLE ACTS, DECEPTIVE
TRADE PRACTICE, LACK OF GOOD FAITH OR FAIR DEALING, LACK OF

15



--------------------------------------------------------------------------------



 



COMMERCIAL REASONABLENESS, OR SPECIAL RELATIONSHIPS (SUCH AS FIDUCIARY, TRUST OR
CONFIDENTIAL RELATIONSHIP); (D) ALLEGATIONS OF DOMINION, CONTROL, ALTER EGO,
INSTRUMENTALITY, FRAUD, REAL ESTATE FRAUD, MISREPRESENTATION, DURESS, COERCION,
UNDUE INFLUENCE, INTERFERENCE OR NEGLIGENCE; (E) ALLEGATIONS OF TORTIOUS
INTERFERENCE WITH PRESENT OR PROSPECTIVE BUSINESS RELATIONSHIPS OR OF ANTITRUST;
OR (F) SLANDER, LIBEL OR DAMAGE TO REPUTATION. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY
OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
BORROWER.
15. APPLICABLE LAW
     This Note shall be governed by and construed in accordance with the laws of
the state in which the real property encumbered by the Security Instrument is
located (without regard to any conflict of laws or principles) and the
applicable laws of the United States of America.
16. JURISDICTION
     BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT OF
COMPETENT JURISDICTION LOCATED IN THE STATE IN WHICH THE PROPERTY IS LOCATED IN
CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.
17. NO ORAL CHANGE
     The provisions of this Note and the other Loan Documents may be amended or
revised only by an instrument in writing signed by the Borrower and Lender. This
Note and all the other Loan Documents embody the final, entire agreement of
Borrower and Lender and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
subject matter hereof and thereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of Borrower and Lender. There are no oral agreements between Borrower and
Lender.
[SIGNATURE ON FOLLOWING PAGE]

16



--------------------------------------------------------------------------------



 



     Executed as of the day and year first above written.

              BORROWER:
 
            260 SPRINGSIDE DRIVE, AKRON OH LLC, a Delaware limited liability
company
 
       
 
  By:   GLADSTONE COMMERCIAL LIMITED
 
      PARTNERSHIP, a Delaware limited partnership, its
 
      manager and sole member

         
 
  By:   GLADSTONE COMMERCIAL PARTNERS,
 
      LLC, a Delaware limited liability company, its
 
      general partner

         
 
  By:   GLADSTONE COMMERCIAL
 
      CORPORATION, a Maryland corporation,
 
      its Managing Member

         
 
  By:              
 
      George Stelljes, III, Executive Vice
 
      President and Chief Investment Officer

